Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  155380(55)(56)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  KERRI HUNTER OTTO, Next Friend of                                                                                   Justices
  BAILEY ANN MARIE NOBLE, Minor,
           Plaintiff-Appellee,
                                                                    SC: 155380
  v                                                                 COA: 330214
                                                                    Benzie CC: 14-009969-NO
  INN AT WATERVALE, INC.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its brief is GRANTED. The brief submitted on November 20, 2017, is accepted
  for filing. On further order of the Chief Justice, the motion of plaintiff-appellee to extend
  the time for filing her brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before January 6, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2017

                                                                               Clerk